 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaroldWeine,DavidWeine,KateWeine,RuthWeine,Morris S.Brent, Phillip Nusholtz, Ger-trude Nusholtz,SalWaldman, a co-partnershipd/b/a Sands Motel and AMM, Inc.andBruceM. GuthrieandLocal 24, Hotel,Motel, Res-taurant Employees,Cooks&Bartenders Union,AFL-CIO. Cases 7-CA-19375, 7-CA-19558,and 7-CA-1955930 May 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 29 September 1982 Administrative LawJudge Thomas R. Wilks issued the attached deci-sion.Counsel for the Joint Employers (the Re-spondents)filed exceptions and a supporting brief.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommended Orderas modified.3iThe Respondents assert that the judge's resolutionof credibility isthe result of bias.After acareful examination of the entire record, we aresatisfiedthat thisallegationiswithoutment.Furthermore, it is theBoard's established policy not to overrule an administrative law judge'sresolutionswithrespect tocredibilityunless the clearpreponderance ofall the relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products,91 NLRB 544 (1950), enfd 188F.2d 362 (3dCir 1951). We havecarefully examined the record andfind nobasis forreversing the findings.2The judgefound that the Respondents unilaterallydecided to con-tract out the motel's laundry servicefor discriminatoryreasons,in viola-tion of Sec.8(a)(3) and (5)The subjectof discriminatorilymotivated contracting was specificallyexcluded from the Board's decisioninOtis Elevator Co.,269 NLRB 891,892 at fn.4 (1984) Further,such a contracting decisionfor the (admitted)purpose of reducing labor costs constitutes a mandatorysubject of bar-gaining under any test enunciated inOtis,supra2We shall extend and apply the recommendedOrderand notice toRespondent AMM, as well as to Respondent Sands.The complaint al-leged,the parties stipulated,the judge found,and we affirm that Re-spondent AMM and Respondent Sands are joint employers.Further, thejudge found that Donald Nusholtz,an officer and the general manager ofRespondent AMM, was an agent of Respondent Sands. Donald acted asmanagement advisor to his son, Robert Nusholtz, Respondent Sands'manager;memoranda in personnelfiles ofRespondent Sands reveal per-sonnel action directives attributed to Donald;and he acted as an agent ofRespondent Sands with respect to preelection activities,in thecourse ofwhich he solicited grievances and threatened to "shut the doors" if theemployees obtained union representation. Because anofficer of AMM hasacted as a managementadvisor toJoint Employer Sands and has also di-rectly engaged in some of the unlawful antiunion conduct,it is clearlyappropriateto hold bothRespondent Sands and RespondentAMM joint-ly and severally liable for remedying the unfair labor practices found, andwe shall amendthe Orderaccordingly.SeePacific Pollution Control,227NLRB 293 (1976);InternationalTrailer Co,133 NLRB 1527, 1530 (1961),enfd 307 F2d 428,431 (4th Cir. 1962) cert.denied372 U S. 911 (1963)CompareCarrier Corp. vNLRB,768 F.2d 778, 783 (6th Cir 1985) (nobackpay liability for joint employer that waswholly innocent party)ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and orders that the Respondents,HaroldWeine, David Weine, Kate Weine, RuthWeine, Morris S. Brent, Phillip Nusholtz, GertrudeNusholtz, SalWaldman, a co-partnership d/b/aSands Motel and AMM, Inc., Detroit, Michigan,their partners, agents, successors, and assigns, shalltake the action set forth in the recommended Orderasmodified, and substitute the attached notice forthat of the judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.Accordingly, we give you these assurances:WE WILL NOT coercively interrogate our em-ployees concerning their own and other employees'union activities, sympathies, and desires.WE WILL NOT threaten our employees with clo-sure of our operations if they select a union as theirbargaining representative.WE WILL NOT solicit and impliedly promise toremedy employees' grievances and complaints con-cerning terms and conditions of employment inorder to induce employees to reject union repre-sentation.WE WILL NOT coercively imply to our employ-ees the futility of selecting a union as a collective-bargaining representative by telling our employeesthat we will not allow them to have a union.WE WILL NOT restrict the movement and con-versation of our employees for the purpose of dis-couraging them from communicating with employ-ee union adherents in the absence of justifiablebusiness reasons.280 NLRB No. 13 SANDS MOTELWE WILL NOT discriminateagainst ouremploy-ees in anyway, including subcontractingbargain-ing unitwork, removing job classifications fromthe bargainingunit, and rescinding any employeework benefitin retaliationfor our employees' sup-port of and activities on behalf of Local 24, Hotel,Motel, Restaurant Employees, Cooks & BartendersUnion, AFL-CIO, or any other labor organizationor to erode our employees' support of their desig-nated bargaining agent.WE WILL NOT fail and refuse to bargain, on re-quest, with Local 24, Hotel, Motel, Restaurant Em-ployees, Cooks & Bartenders Union, AFL-CIO, asthe exclusive representative of employees in the ap-propriate bargaining unit, described below in thisnotice, concerningwages,hours, and other termsand conditions of employment, including the sub-contracting of bargaining unit work, the removalof job classifications from the bargaining unit, andthe termination of work benefits.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL reinstate our laundry facility as it exist-ed prior to 13 March 1981 at our facility on Michi-gan Avenue in Detroit, Michigan.WE WILL offer laundry employees Sharon By-siorek and Alice McKenzie immediate and full re-instatementto their former jobs without prejudiceto their seniority or other rights and privileges pre-viously enjoyed and make them whole, with inter-est, for any loss they may have sufferedas a resultof the discriminatory and unilateral termination oflaundry operations.WE WILL remove from our records any refer-ence to the work performance of Sharon Bysiorekas the cause of the subcontracting of our linenservice and laundry operations and notify SharonBysiorek in writing that this has been done, andthat her unlawful termination will not be used as abasis for future personnel actions against her.WE WILL reinstate the job classifications of deskclerks to the appropriate bargaining unit and re-scindthe assignment to them of supervisory dutiesas defined in the Act.WE WILL restore to our employees their previ-ously enjoyed benefit of accrued vacation pay,check cashing privileges during working time, andpay to bargaining unit employees accrued vacationpay due them, with interest.WE WILL rescind the restrictions we imposed onemployees which we instituted for the purpose ofdiscouragingthem from communicating with em-ployee adherents of the above-namedUnion, in-cluding restrictions placed on communications with133laundress Sharon Bysiorek, in the absence of justifi-able business reasons.WE WILL bargain in good faith with the above-named Union as the exclusive representative of theappropriate bargaining unit consisting of all full-time and regular part-time employees, includingmaids,maintenance persons, laundry employees,clerks and desk clerks, employed by us at our 9430Michigan Avenue, Detroit, Michigan facility, butexcluding all managers,supervisors and guards asdefined by the Act, concerningwages,hours, andother terms and conditions of employment includ-ing any decision to subcontract bargaining unitwork, any decision to remove job classificationsfrom the bargaining unit, and any decision to termi-nate work benefits of employees.HAROLDWEINE,DAVIDWEINE,KATE WEINE, RUTH WEINE,MORRISS.BRENT, PHILLIP NUSHOLTZ, GER-TRUDE NUSHOLTZ, SAL WALDMAN, ACO-PARTNERSHIPD/B/ASANDSMOTEL AND AMM, INC.A. Bradley Howell, Esq.,for the General Counsel.Sheldon G. Larkey, Esq. (Huller, Larkey, and Hoekenga),of Southfield, Michigan, for the Respondent.Donald F. Sugerman, Esq. (Miller, Cohen,Martens, andSugerman),of Detroit, Michigan, for the Union.DECISIONSTATEMENT OF THE CASETHOMAS R. WILxs, Administrative Law Judge. Pur-saunt to unfair labor practice charges filed by Bruce M.Guthrie, an individual, and Local 24, Hotel Motel, Res-taurant Employees, Cooks & Bartenders Union, AFL-CIO (the Union), a complaint and a consolidated amend-ed complaint were issued by the Regional Director forRegion 7 against Harold Weine, David Weine, KateWeine, Morris S. Brent, Phillip Nusholtz, Gertrude Nu-sholtz,SalWaldman, a co-partnership d/b/a SandsMotel (Respondent Sands), and AMM, Inc. (RespondentAMM and together with Respondent Sands collectivelycalled Respondents) alleging violations of Section 8(a)(3)and (5) of the Act consisting of various acts of employeecoercion, discriminatory termination of employment, anddiscriminatory subcontracting of bargaining unit workwithoutbargainingabout the decision to subcontract andthe effects thereof and other discriminatorily motivatedchanges in terms and conditions of employment unilater-ally effectuated without bargaining with the Union.' Re-spondents duly filed an answer which denied the com-mission of unfair labor practices. The trial of this matterwas held beforeme atDetroit,Michigan, on July 14 and1Respondents'names and identities and Respondent Sands' name andidentity as reflected herein are inaccordwith uncontested record evi-dence and, in fact, the stipulations of the parties 134DECISIONSOF NATIONALLABOR RELATIONS BOARD15, 1982, at which all parties were afforded the opportu-nity to adduce relevant and material evidence, to argueorally,and/or to submit written briefs. The GeneralCounsel and Respondents declined to argue orally andexplicitly indicated a preference for the filling of briefs.Only Respondents thereafter filed such brief.On the entire record in this case, including my obser-vation of the witnesses and their demeanor and in con-sideration of briefs, I make the followingFINDINGS OF FACT1.THEBUSINESSOF RESPONDENTSRespondent Sands is a copartnership doing businessunder the trade name and style of Sands Motel. Re-spondent AMM is a corporation duly organized under,and existing by virtue of the laws of the State of Michi-gan.Respondent Sands maintains its only office andplace ofbusiness,a motel,at 9430 Michigan Avenue, De-troit,Michigan, where it engaged in the providing oflodging and related services for paying guests. AMMmaintains its principalofficeand place of business at21170 Bridge Street, Southfield,Michigan,where it isengaged in the business of providing motel managementservices to various motels located in the Detroit, Michi-gan area.It is stipulated by the parties, and I find, that Respond-ent Sands and Respondent AMM are joint employers, asthe Board uses that term, and that collectively Respond-entsmeet the appropriate Board jurisdictional standardand that Respondents, collectively, are and have been atallmaterial times an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II.LABOR ORGANIZATIONThe Union is and has beenat all materialtimes a labororganizationwithinthe meaningof Section 2(5) of theAct.III.UNFAIR LABOR PRACTICESA. Facts1.Certification of bargaining agent on February 26,1981On February 26, 1981, the Michigan Employment Re-lations Commission conducted an election in an appropri-atebargaining unit consisting of Respondent Sands'maids,maintenance persons, laundry employees,clerks,and desk clerks, with the result that 11 votes were castfor the Union, 2 votes against the Union,and determina-tive challenges which were subsequently resolved. OnApril 27, 1981, the Union was certified as the exclusivebargaining agent for that unit,and it is admitted that byvirtue of Section 9(a) of the Act the Union has been andis the exclusive bargaining representative for those em-ployees.2.Precertification interferenceInterest in union representation for the employees ofRespondent Sands' 47-unit motel located in the south-west industrial-residential area of Detroit commenced inearly January 1981. The principal employee advocate ofunion representation was weekday laundress Sharon By-siorek.She had been hired in 1978 and was responsiblefor the laundering, drying, and folding of the motel bed-sheets, pillowcases, towels, and bedspreads in the laun-dry room located in the motel basement. She worked a6- or 8-hour day on weekdays. On weekends her dutieswere performed by laundress Alice McKenzie.Shortly after the first of the year, i.e., 1981, Bysioreksolicited union support and obtained written union repre-sentation authorizations from all the bargaining unit em-ployees.2 She served as union observer at the state-con-ducted election on February 26. Shortly after she en-gaged in her organizing efforts, during the first orsecond week in January, she was engaged in conversa-tion concerningthe Unionwith Respondent Sands' man-ager,RobertNusholtz, and Respondent Sands' headhousekeeper, Henrietta Vickstrom, both of whom are ad-mitted supervisors and agents of Respondent Sands.During the first week of January, at lunchtime, in themotel,while at the same table having lunch with By-siorek,maids Muriel Kowalczik and Bessie Lanier, refer-ence to the Union wasmadeby Vickstrom who said shehad heard rumors that union organizing efforts were un-derway at the motel. Vickstrom stated that in light of theemployees' low wages they could not afford the Union'sinitiation fee, and that in any event union representationwould accomplish nothing. Furthermore,Vickstromstated that "they," i.e., Respondent Sands, would neverpermit the employees to be represented by a union.3Vickstrom testified that she had heard about union ef-forts from the desk clerk and that a "guy" told her thatunion cards were being signed, and that she became "cu-rious."Therefore during this conversation, she testifiedthat on her own initiative, she questioned the employeesand attempted to discuss what they knew about theunion organizingactivities of the employees. Althoughboth Lanier and Kowalczik had signed cards for By-siorek, all employees feigned ignorance.4One of the other employees who signeda union au-thorization card for Bysiorek was Anna Durgeck. Vick-strom testified that Durgeck told her that she had signeda card at the request of a red-headed maid and that shewas upset because she did not understand the substanceof the card and wondered whether it was intended for"social security." Vickstrom testified that she thereafterin the second week of January telephoned the threemaids who fitted the description, i.e., Bysiorek, Kowalc-S In January there were three day maids, one afternoon maid, one ortwo midnight maids, at least four desk clerks,and an mdetermmantnumber of maintenance persons and porters.3The foregoing is based on the credible testimony of Lamer and By-siorek.Vickstrom admitted portions of conversation and did not effec-tively deny the balance.She was extremely uncertain,hesitant,general-ized, and unconvincing as a witness. I thereby credit Lamer and Bysiorekwherever there is a conflict of testimony.4Bysiorek is Vickstrom's niece.Kowalczik is, by marriage, also aniece to Vickstrom SANDS MOTEL135zik, and Mckenzie, and questioned them whether theyhad asked Durgeck to sign a card. Kowalczik testifiedthatVickstrom did not specify what kind of card, butmerely said it might be a social security card or "somekind of a card" and that Anna was upset. Kowalczik toldher that she knew nothing of the incident. Bysiorek testi-fied that Vickstrom in the telephone conversation saidthatDurgeck had thought it was a social security cardbut that in fact it was a union card; to which Bysiorekresponded with pretended ignorance. Vickstrom testifiedthat she had no idea that Durgeck had signed a unioncard inasmuch as Vickstrom had no knowledge of theexistenceof such things and had acquired no suchknowledge until the time of this trial. This is in directcontradiction to her explicit testimony that she had beeninformed that employees were signing "union cards." Icredit Bysiorek. I conclude that Vickstrom, if not Dur-geck,was aware of not only the union organizationaleffort, but that it took the form of authorization cardexecution. I conclude that her questioning of the red-headed maid was in accord with her admitted interroga-tions about union activity and that it was therefore partof an effort to identify those involved in such activities.Although Vickstrom claimed to have received no in-structions from her superiors concerning the union ac-tivities of the employees, "curiosity" was clearly not lim-ited to her. Robert Nusholtz testified that in the secondor third week of January, desk clerk Larry Schonsecktold him that the Union was attempting to organize theemployees. He further testified that:In walking around the motel and talking to variousemployees, I asked if they knew anything about it.He testified that they all responded negatively. He testi-fied that he asked Bysiorek whether she had signed aunion card and that, he "believed," she responded nega-tively.According to Bysiorek's far more certain and de-tailed testimony which I credit, Robert Nusholtz encoun-tered her at her work station in the basement and askedher whether she had received a union card and on beingtold she had received it by mail and had signed and re-turned it, he asked her if she knew how other employeeshad received union cards. When she replied that she didnot, he desisted and departed.Bessie Lanier, and to a lesser extent Muriel Kowalczik,testified about one such early encounter in January withRobert Nusholtz in the kitchen at the motel. While sev-eral employees and Vickstrom were present, Robert Nu-sholtz arrived and asked them whether they had seenanyone with union cards, or whether they had been ap-proached by anyone seeking union support. Kowalcziktestified that a response was made but that there wasmore general discussion about a union. Lanier testifiedthat she disclaimed any specific knowledge of it and thatNusholtz ended the conversation with the remark, "Ihave a feeling this situation is like the Norma Rae movie,everybody knew but yet nobody knew."Robert Nusholtz testified that he merely asked the em-ployees whether they had any knowledge of the Unionand, on receiving a negative response, he dropped thesubject.However, he admitted having a vague recollec-tion of referring to the movie, "NormaRae." Icredit themore certain and detailed recollection of Lanier in thisregard. 5In addition to the preelection conduct ofSupervisorVickstrom and RespondentManagerNusholtz, the Gen-eralCounselalso allegesan unlawful interference withemployee rights, the conduct of Respondent AMM offi-cer and generalmanager,formerRespondent Sands'partnership interest trustee, brother ofaRespondentSands' partner, husband of Respondent Sands' partner,and father of Robert Nusholtz, i.e., Donald Nusholtz.Shortly prior to the election, Vickstromsummoned theday employees, except Bysiorek, to a meeting at themotel at which they were, in her presence, addressed byDonald Nusholtz.6 Prior to thatmeetingshe had told atleast one employee that Donald Nusholtzwas presentand conductinga meetingand that if the employees hadany complaints that it was the time to present such com-plaints.Vickstrom admitted in her testimony that thepurpose of the meeting was for the solicitation of com-plaints or grievances.At the meeting, Donald Nusholtzcommencedby stat-ing,"Ihear you girls are tryingtoget a union?"Kowalczik responded, "I didn't start it." Donald Nu-sholtz stated, "I'm not interested in who started it, but Iwasn'taware that you had problems; what is the prob-lem?" To this, the employees responded with their com-plaints.BessieLanier referred to her longstanding griev-ance concerning vacation pay.7 Lanier claimed thatunion representation might obtain 3 weeks' paid vacationfor employees of 5 years' tenure. Donald Nusholtz re-sponded that he agreed that an employee of 5 years'tenure was entitled to 3 weeks' paid vacation and thatperhaps his secretary had "overlooked" it. It isLannier'suncontested testimony that in 1979 Donald Nusholtz in-structed Lanier that Respondent Sands did not providean additional third week of paid vacation. The evidenceindicated that employees in fact did not receive a thirdweek of vacation. Lanier protested and reminded DonaldNusholtz of that earlier telephone conversation, and heresponded that an employee of 5 years'tenure is entitledto 3 weeks of paid vacation. He thereafter said thatmaybe something would be done about it but that hefailed to understand why the employees wanted unionrepresentation.Kowalczik testified that Donald Nusholtzthen stated that if employees obtainedunion representa-tion he would have to "shut the doors" because he couldnot afford to pay employees more than he waspaying atthat time.8Although this was not corroborated by5When asked whether he asked Lamer if shesaw anyone signingunion cards,Nusholtz responded hesitantly, "No, I don'trememberasking that question."6Although Bysiorek was on duty,she was not invited.Vickstrom, inher testimony,could offerno explanation for her failure to mvite By-storekvLamer hadlong claimedthat the employeeswere entitled to an addi-tionalweekof vacation pay, i e., 3 weeksafter 5 years of employmentpursuantto an unfulfilledpromise of a prior manager8Although Donald Nusholtz' statusas agent for Respondent Sandswas not admitted, I conclude that,based on his relationship to the Sandspartnership, his admitted role of managementadvisor toRobert Nusholtz,the presenceof memorandain personnelfilesofRespondent Sands re-Continued 136DECISIONSOF NATIONALLABOR RELATIONS BOARDLanier,itwas not denied by Donald Nusholtz who didnot testify about this incident.Vickstrom's testimonyabout the meeting was confused,uncertain,and, in part,contradictory.I therefore discredit her generalized denialthatDonald Nusholtz threatened the employees, and Idiscredit her testimony when it conflicts with Lanier orKowalczik.On the day before or day after the election,Vickstromengaged Lanier in a conversation while they were alonein the linen room at the motel.She asked Lanier whatthe employees"reallywanted,"towhich Lanier re-sponded that their basic desire was to achieve seniorityrights and vacation pay and added that each employeewould not have to service as many rooms as presentlyserviced bacause the Union would obtain a lower limiton that number.Lanier testified concerningtoVick-strom's response.And, she said they will never let you all do that be-cause they wouldn't let us all do that small anumber of rooms.3. Isolation of the laundressOn February 26, Bysiorek served as the union electionobserver.On March 9, Bysiorek in the course of herwork duties had placed the motel laundry into the washcycle in the basement washing machine, and found her-selfwith 30 minutes of unoccupied time as she waitedfor the nextlaunderingmachine cycle. As she had fre-quently done in the past, she went upstairs and visitedwith a day maid who was in the process of servicing aroom. These visits were done openly in full view ofVickstrom who made no objections. On this occasion shevisitedwith Lanier in room 11. In room 14 were Vick-strom, Donald Nusholtz, and a maintenance employee at-tending to some maintenance problem.Nusholtz hap-pened to view Bysiorek in room 11 sitting on a bed talk-ing toLanier who was servicing the room. Nusholtz tes-tified that he instructed Vickstrom to order Bysiorek to"remove herself from the room and either go on herbreak or go back to work." He testified that he did so,"Because the maid was supposed to be cleaning the roomand not socializing."There is no evidence that the maidwas inhibited in the performance of her duties by Bysior-ek's presence.When directed to testimony that such pastbehavior was knowingly tolerated, Nusholtz respondedevasively that in the past "the motel was more profita-ble."When I asked whether he was by his answer ad-mitting that such visiting was permitted, he respondedvaguely and hesitantly, "I really wasn't aware of peoplevisiting in the rooms while the maids were working inthe past." According to Nusholtz, thereafter Bysiorekwas not permitted to visit the maids while they per-formed their work. This prohibition included Bysiorek'sbreaktime as Nusholtz testified, in an apparent attempt atexplanation,that he unilaterally determined where hisvealing personnel action directives attributed to him, his past role as tovacation policy,and Respondent Sands' ostensible sponsorship of hispreelection employee meeting,he in fact acted as agent of RespondentSands with respect to preelection activities.9A clear nonsegwtur as there is no demonstrated connection betweenprofits and whether a maid performs her duties in solitudeemployees must take their breaks.He claimed his moti-vation was based on economics,but gave no explanationabout what relationship existed between profits and loca-tion of employee breaks. In the past, Bysiorek, evenduring the performance of her duties, had occasion tovisit the upstairs to deliver linen and cleaning supplies. Itwas never demonstrated by Respondent Sands how hervisitsupstairs tended to disrupt or interfere with anyhousekeeping functions. Nusholtz disclaimed any antiun-ion motivation for his instructions,claiming that he wasunaware of Bysiorek's union sympathies. On cross-exami-nation, however, he admitted that he became aware onFebruary 26 that she had been the union election observ-er and from that fact he assumed then that at the leastshe was a union supporter.Vickstrom testified, somewhat differently, that onMarch 9, Robert Nusholtz instructed her to tell Bysiorekto "go downstaris to do her work" and "it's not her jobto be in the room with the maid, its her job to be in thebasement doingher laundry work." Thereafter Vick-strom went to room 11 and ejected Bysiorek without in-quiring whether she had any immediate duties to attend,orwithout ascertainingwhether there had been anyslowdown or disruption of the work of the maid. Ac-cording to the testimony of Bysiorek whom I find tohave been a far more certain,detailed,responsive, con-sistent,convincing, andmore crediblewitness thanVicksdtrom,she was notonly ordered on March 9 byVickstrom to return to the basement and to refrain fromvisitingwith the maids upstairs any more, but also onMarch 13 ordered by Vickstrom not to talk to the maidsor anyone else when they had occasion to come to thebasement. In the past, employees had frequent occasionto visit the supply room which is located immediatelyadjacent to the laundry room and in so doing exchangepleasantrieswith Bysiorek, often in full view of Vick-strom who at no previous time had voiced any objec-tions.Lanier credibily testified that on March 13 she hadbeen in the basement obtaining linen supplies and afterhaving spoken to Bysiorek, she was confronted by Vick-strom who told her that she was not to talk to Bysiorekbut was to obtain her supplies and leave immediately.Vickstrom testified that she instructed the maids to visitwith Bysiorek in the basement on those occasions whenthey obtained supplies, because "they were supposed tobe working and not visiting." When reminded by counselforRespondents of the testimony with respect to theprior permissivemotel policy and asked, "Why thechange," she responded in a hesitant, uncertain, and con-fused demeanor, "I don't know-I guess they [the maids]were taking too much time." She testified that she actedon instructionsby Robert Nusholtz, which weregiven toher without explanation. On direct examination RobertNusholtz' total testimony regarding the March 13 inci-dent is as follows:Q. (By Mr. Larkey) Did you ever have an occa-sion, and I want to switch to the basement situationto instruct anybody concerning Sharon [Bysiorek]not talking with other employees while she wasworking in the laundry? SANDS MOTELA. No. Therewas a comment for the maids whennot cleaning a room to be in the laundry room help-ing [her]with the laundry,either sorting or folding.I never asked anyone to segregate her.Q. (By Mr.Larkey)Did you ever give instruc-tions to anybody that Sharon[Bysiorek]was-thatthe maids were not to talk with Sharon when shewas down in the basement?A. No.There was certainly no palpable reason for Vickstromto have manufactured her testimony. I conclude that shehad been instructed by Robert Nusholtz to deviate frompast practice and therefore she ordered Bysiorek not tovisitwith other maids on dutyupstairs,nor to conversewith maids while on errand to the basement, and that sheordered maids not to speak to Bysiorek when they vis-ited the basement. I further conclude that such deviationfrom past practice was not shown to have been premisedon any demonstrable business reason.4.Unilateral changesAfter thedesignationof the Unionas bargaining agentof the employees, Respondents admittedlyengaged in aseries of unilateral actions which affected terms and con-ditions of employment without prior notification to andbargainingwith the Union.On March 13, 1981, Respondent Sands terminated thelinen service and laundry operation and laid off Bysiorekand McKenzie. On March 15 Respondent Sands subcon-tracted that work to an outside linen supply company. InMarch the practice of permitting, during worktime, anemployee to leave thepremisesand cash the paychecksof several employeeswas henceforth discontinued.About April 1, 1981, Respondents announced the discon-tinuation of all vacation pay. In May the desk clerk clas-sificationwas removed from the bargaining unit and re-classified as a supervisory position. Respondents contendthat all such actions were not discriminatorily motivatedbut were based on businessreasons,and were done uni-laterally because it believed that the Union was not enti-tled to participate in the making of such business deci-sions.A dispute exists whether Respondents bargainedwith the Union about the effects of these decisions.With respect to the subcontracting of the laundrywork, Robert Nusholtz testified that he had entertainedthe possibility of contracting with a linen supply compa-ny to replace his own linens and laundry operation inAugust 1980. He testified to several expensive ($1200) re-pairs to the 17-year old motel washer, which had a highbreakdown predictability, and to its propensity to depositlint in the sewer which in turn caused three basementfloods in 1980 and to the high $6000-10,000 cost of anew washer.' ° Nusholtz testified that in 1980 he contact-ed severallinensupply companies and inquired of costs,and discussed the subject with Vickstrom in August1980.When reminded by Respondents' counsel of Vick-strom'stestimony that such conversation occurredaround Christmas 1980, he then testified that there weretwo such conversations, and that he raiseditagain in10 A cutoff valve wasinstalled in 1980to preventfuture flooding137December because business had declined and the price ofsupplies had increased.''He could recall no details ofthe conversation except that Vickstrom opined that therewas no difference in quality between the two methods.Vickstrom's recollection was even more obscure. Sheonly recalled the December conversation, and only thatitcontained some reference to the linen service as"cheaper." She had no recollection of mechanical prob-lems with the washer, and she only recalled the floodingon counsel for Respondents' leading question.' 2Nusholtz testified that no decision was made with re-spect to the laundry operation because of a desire to useup the existing ample supplies of linens and cleaning sup-plies, and a desire to "reconcile," the past year's $1200expenditures in laundry machine repairs. The decision toeliminatethe laundry operation occurred in March afterthe Union was certified as bargaining agent. Nusholtztestified that business had declined to the extent that hedid not need a full-time laundress 7 days a week, andthat it was more economical to contract with a linensupply service that would provide all linens at $1.60 perset of linen per room than to bear the cost of $4.50 perlinen set per room incurred by maintaining his ownlinensand laundry operation. Nusholtz testified thatwhen the decision was made, a "majority" of the oldlinenshad become due for replacement, and that heneeded to replace about $2000 worth of linen.'sNusholtz' testimony with respect to the comparativecosts involved in the two different linen service systemswas conclusionary and generalized. He testified that heno longer possessed the original notations and calcula-tions he madewith respect to the in-house laundry oper-ation.He could not even recall what portion of the $4.50cost was attributable to labor, nor what part was due tothe cost of water, electricity,gas, detergents,and bleach.There was no testimony about the average linen replace-ment cost, nor the frequency of replacement of linens,towels, and bedsheets. The actual absolute costs of eitheroperation cannot be determined by the evidence adducedin the record.14 Although there are 47 units in the Sandsmotel, an indeterminant number of some of the roomshave a turnover in occupants, two or three times a day.On the basis of an average of 47 units, i.e., the 47 sets oflinen per day at $1.60 per set per day the linen supplycost for a 7-day week would amount to $526.40. Theweekday laundress appears to have been paid at $3.55per hour. Assuming that the laundresses earned the samerate, and together worked 7 days a week, 56 hours aweek, the total labor cost would be only about $198 perweek whereas the $4.50 total cost per set per day would11December is the low point in the season.12Robert Nusholtz'pretrial affidavit indicates that he first contactedAmerican Linen Supply, the subcontractee,and other linen suppliers forestimates at the end of February or early March 1981 Neither the Gener-alCounsel nor the Respondents adduced testimony of American Linen orany other company, however.18He later admitted on cross-examination that the linens do not nor.mally all wear out at the same time at the same rate14Neither Respondents nor the General Counsel sought to adducerecords or other evidence concerning the expenditures for electricity,supplies, replacement linen costs, etc. Nor was any evidence adduced re.gardmg average washing machine investment and repair costs per year,month,or week over the life of a machine,1 e, 17 years or more 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDamount to a weekly total cost of $1480.50 per 47 sets.Respondent Sands' average weekly gross income fromall sources in 1980 was $8145. If Robert Nusholtz' con-clusionary testimony is truthful, an unusually high per-centage of total income was consumed by the costs of in-house linen maintenance, and an extraordinary high per-centage of that cost was due to nonlabor factors. How-ever, the General Counsel sought to adduce no rebuttingevidence about the comparative costs.Additionally, the testimony of Robert Nusholtz revealsthat the low point of Respondent Sands' "somewhat"seasonal sales occurs in December and that beginning inJanuary, sales usually improve, but that 1981 revealed asteady decline from a December 1980 gross monthlyincome level of $33,56216 to a January 1982 grossmonthly income level of $10,088.16 Thus Robert Nu-sholtz was faced in 1981 with a January gross income of$30,996, a Februarygross incomeof $29,592, and aMarch gross income of $25,066. His testimony thereforemust be credited that at the time of the decision toengage the services of a linen supply company, he wasfaced with the beginnings of a downward trend in sales.However, there was no evidence that Robert Nusholtzforesaw the ultimate depths or that trend when he decid-ed to subcontract.In rebuttal, Bysiorek testified about her work level inJanuary and February 1981, i.e., 4 days a week at 6 or 8hours a day doing laundry for 47 rooms a day "give ortake."There was no testimony, however, concerningwhat her prior work hours and prior workloadwas like,and no evidence concerning how many sets of linens shelaunderedprior to January or thereafter. Also, there wasno evidence regarding the workload of the weekendlaundress.Accordingly, I do not find a basis to discreditRobert Nusholtz' testimony that the need for a full-timelaundress for a full workweek declined with the declinein income which, on its face, accords with commonsense.Although Respondents could have reduced itscosts by reducing the hours of the laundress, and neces-sarilywould have reduced its costs by using less suppliesand buying fewer replacement linens, etc., as a result oflower linen usage, it also would have experienced at leasta comparative reduction in linen companyusage,which,according to the generalized undocumented, suspicious,but uncontroverted testimony of Robert Nusholtz, wassubstantially lower in costs than in-house linen servicecosts.Robert Nusholtz testified that the layoff of Bysiorekwas unrelated to her work performance as such becausethe decision to terminate the laundry operation wassolely economically motivated. Respondents, however,opposed Bysiorek's attempt to obtain unemploymentcompensation by representing to the Michigan Employ-ment Security Commission that Bysiorek was terminatedbecause her performance was so poor that RespondentSands was necessarily induced "to seek relief with an in-15 The total 1980 gross income was $423,555,with an average monthlyincome of$35,397.16The total 1981 gross income level was$246,708,with a monthly av-erage of $20,559dependent contractor."17Furthermore,Respondents'personnel records concerning Bysiorek contain a memo-randum bearing the inscription:Protest any benefits paid to this employee. Employ-ee flagrantly neglected her duties to the point thatemployer had to seek relief with an independentlaundry contractor. Had to lay off EmployeeMgr. Donald Nusholtz5/7/81With respect to the termination of vacation pay, theamended complaint alleges that on April 1, Robert Nu-sholtz posted a sign at the motel which addressed theemployees and stated that no accrued vacation paywould be given to employees during the course of nego-tiationswith the Union. The evidence in the record es-tablishes that the April notice to employees posted byVickstrom per Robert Nusholtz' order simply stated,"Until further notice, there will be no vacation pay." Noevidence was adduced by the General Counsel to estab-lish that this notice was the Respondents' only communi-cationwith employees concerning vacation pay or thesuspension of vacation pay. Robert Nusholtz testifiedthat the motivation for Respondents' cancellation of ac-crued vacation pay, although decided unilaterally, waspurely economic and in no way retaliatory. He testifiedthat as of April 1, "1 didn't have the money to pay vaca-tion pay." Respondent Sands' gross income for March1981was $25,066, compared to $33,5762 for December1980, and the 1980 monthly average of $35,297. RobertNusholtz testified without controversion that income haddeclined to the point where he forfeited his own pay-check in March. Thus the evidenceindicatesthat thesuspensionof vacation pay coincided with the fourthstraight month of falling revenues. At the same time sev-eral employees were laid off.No evidence was adduced on which I can concludethat the suspension of vacation pay or such announce-ment was, on April 1, premature in light of scheduledvacations.Concerning the decision to reclassify the desk clerks assupervisors as of May 1, 1981, Robert Nusholtz testifiedthat he made that decision because he was spending onlyseveral hours a day at the motel and "there had to besomebody on the premises to make managerial decisions[and] since the desk clerk was in charge of the moneyand was for all practical purposes running the motel,they were justgiventhat prerogative." There is no evi-dence that this was a newsituation.The General Coun-sel and Respondents stipulated that after May 1, 1981,the desk clerks were invested with supervisory authorityas defined in the Act.After a series of layoffs and other voluntary and invol-untary terminationsprior toMay 1, Respondent Sandsemployed after May I a remainder of three maids and17Thisis based on a report to that state agency which I infer from thecircumstances herein authored and signed by Robert Nusholtz and deliv-ered to that agency I discredit Robert Nusholtz'evasive,patently disin-genuous testimonyto the effectthat he did not recall signing the docu-ment,or that it was not read by him. SANDS MOTELone maintenanceman in thebargainingunit.Thus in ad-dition to Robert Nusholtz and Henrietta Vickstrom, Re-spondents added four desk clerks to its supervisory staffwith a result of six supervisors for four unit employees.That proportion is, of course, not as outrageous as it ap-pears at first impression because no four desk clerks areon duty at the same time, Vickstrom is not on duty 24hours a day, and Robert Nusholtz is only present severalhours a day. However, in any event, the ratio ultimatelyresultingappears to be at the least one supervisor forevery unit employee, if not on occasion more,inasmuchas it is unlikely that all unit employees worked 24 hoursa day. Other than Robert Nusholtz' generalized testimo-ny set forth above, no explanation was set forth for thebusinessneed for such a ratio.Finally,with respect to the change in check-cashingprivileges,no explanation was given by RespondentSands.5.Bargaining about the effectsAfter the certification of the Unionas bargainingagent,two bargaining sessions occurred in May and Juneor July 1981 between Union Agent Jo Jacob and Re-spondent Sands' bargaining representative,Herb Gross-berg, a labor relations consultant. At the first meetingthe Union submitted a written list of demands, including,inter alia, a request for reinstatement of employees, a res-toration of the status quo for specifically named items,including the laundry room, but none of which referredto the desk clerk classification or check-cashing privi-leges, andfinally a proposed vacation pay schedule.According to the cryptic testimony of Jacob, at thefirst negotiation session she stated that the outside linensupply service was not operated "as expected," i.e., therewas a shortage of linens at times. Jacob's testimony didnot set for the context of details of that conversation, norGrossberg's immediate response. Later, Jacob testifiedthat there was no discussion about subcontracting. Jacobtestified that she asked for the reinstatement of the em-ployees named in her demand, which included thereinthe laundress.Grossberg responded that Respondentswould reinstate those employees "under no circum-stances,"and stated that Bysiorek in particular was "toomuch trouble."With respect to the subject of the desk clerks, Jacobrecalled vaguely that she made some "conversation" re-gardingthe reclassification of desk clerks and that Gross-berg said he would "get back" to her. She failed to testi-fy about the substance of this conversation. She recalledno discussion about the termination of check-cashingprivileges, of which she was aware, as she was the otherunilateral actions, on notification by the employees.The second session occurred in June or July 1981.When asked by counsel for the General Counsel whetherthere was any discussion "about the issue of the laundryservice,"she answered that Grossberg reiterated Re-spondents' intention of refusing to reinstate any employ-ee and was opposed to reinstating the status quo.I can only conclude from the uncontradicted but skele-tal testimony of Union Agent Jacob that Respondents re-fused to rescind its admitted unilateral action.I cannotconclude that the Union made any meaningful demands139to negotiate about the"effects" of those unilaterial ac-tions except insofar as the effect of the linen service sub-contract.In that respect the Union made only onedemand,i.e.,that the laundresses be reinstated.18Thatdemand was refused.Thus therewas a demand and re-fusal.After thatrefusal it does not appear that the Unionhad anything further to say aboutitsdemand, and Icannot conclude that it had madea meaningful demandto negotiate further on the subject.The one majorsignificanceof Jacob's entire testimonyisher uncontradicted and therefore credited testimonythat Grossberg,an admitted agent of Respondents,statedRespondents'positionthat itwas opposed to Bysiorek'sreinstatement because she was "too much trouble." Thisstated position is inaccord withits representation to theMichigan Employment Security Commission, and con-tradictsRobert Nusholtz' testimonyregarding the rea-sons for Bysiorek's termination and the reasons for thesubcontracting of the laundry operation.B. Analysis and Conclusions1.The 8(a)(1) allegationsRespondents in their brief points to a vast array ofgross interference that Respondent Sands did not engagein.Certainly an evaluation of the allegations of unlawfulinterference takes into account the context in which theconduct occurs.However, coercion may be inferredeven though the conduct engaged in is not of blatant andstarkly vindictivenature.When Vickstrom in early January interrogated em-ployees concerning their knowledge of union activities atthe outset of union organizing efforts prior to anydemand for recognition, she did so without any justifi-able basis, and without advising the employees why shewas interrogating them, and without giving them assur-ances against reprisals.By impressing on the employeesthe futility of organizing efforts, Vickstrom revealed thather purpose was to discourage their efforts to obtainunion representation.Such conduct by an admitted su-pervisor, the housekeeper, tends to interfere with the em-ployees' rights, freely and without inhibitionto engage inunion activities.Cf.CenturyMoving & Storage,251NLRB 671 (1980), enfd. in pertinent part 683 F.2d 1087(7th Cir. 1982).The fact that Vickstromwas Bysiorek's aunt and relat-ed by marriage to Kowalczik does not detract from thefact that she was the supervisor of these employees aswell as the others to whom she was not related and, assuch, held authority over them and spoke, by virtue ofher agency status, as Respondents'spokesperson.Noth-ing in the circumstances of the interrogation suggeststhat she was voicing to the employees merely her ownpersonal opinion.This conclusion is enhanced when sheforcefully and unqualifiedly told theemployees that Re-spondent Sands would not allow its employees to haveunion representation.This statement dispelled any notionthat she was acting out of personal curiosity or that she18 it isnot clear whether the Unionsuggested that Bysiorek be rein-stated to any other position. 140 -DECISIONSOF NATIONALLABOR RELATIONS BOARDwas voicing personal views. Moreover, that statementitself manifested an inherent tendency to frustrate furtheremployee engagement in protected activities by implyingto the employees that Respondent Sands would take ac-tions lawful or unlawful to frustrate and make futile suchefforts. Therefore I find that in early January 1981 Vick-strom engaged in coercive conduct in violation of Sec-tion 8(a)(1) of the Act by interrogating employees con-cerning employees' union activities and by telling themthatRespondent Sands would not allow them to haveunion representation.IdiscreditVickstrom's testimony that she acted inde-pendentlyandwithoutconsultationwithManagerRobert Nusholtz regarding the union organizing efforts.Clearly, her conduct was in accord with that of RobertNusholtz himself. Conversely, the fact that Robert Nu-sholtz systematically interrogated employees about theUnion as he visited them throughout the motel enhancedVickstrom's image asan authoritative spokesperson asshe engaged in similar conduct. For the same reasons, Ifmd coercive and violative of Section8(a)(1)ManagerRobert Nusholtz' January and February 1981 interroga-tions of employees' knowledge concerning their own andother employees' union activities, and the origin of theunion organizing campaign.No assurances against repris-alswere afforded to the interrogated employees and nodemonstrated justifiable reason existed at that time forsuch interrogation nor was any such explanation given tothe employees. Indeed, it is inconceivable that anyreason existed for the need to know the source and ori-gins of the union effort. Such questioning implicitly sug-gests to the employee that Respondents was attemptingto ascertain the identity of responsible employees for noother reasons bit retribution and/or the frustration offurther such efforts. The natural tendency of such con-duct palpably tended to interfere with employees' par-ticipation in or support of union activities.I further conclude that because Vickstrom's telephoneinterrogation of the red-headed maid was concurrentwith a systematic effort to ascertain the identity of em-ployee union organizers that such conduct was also vio-lative of Section 8(a)(1) of the Act.Regarding the conduct of Respondents' manager andRespondent Sands' agent Donald Nusholtz at the em-ployee meeting prior to the election, I conclude that bysuch conduct Respondent Sands interrogated employeesconcerning their reasons for seeking union representationand solicited employee complaints and grievances con-cerning working conditions and implied that Respond-entswould remedy those grievances and complaints todiscourage the employees from designating the Union asbargaining agent.By such conduct, I conclude that Re-spondent Sands violated Section 8(a)(1) of the Act.Montgomery Ward & Co.,225 NLRB 112, 118 (1976), andcases cited therein.I further conclude that Donald Nusholtz' threat at theaforesaid employee meeting to "shut down the doors" ifthe employees obtained union representation constituteda veiled threat inasmuch as there was no factual basis tosupport the implied prediction that the Union would ada-mantly demand economic concessions that would de-stroy Respondent Sands' profitability. Cf.Jimmy-RichardCo.; 210 NLRB 802, 804 (1974), enfd. 527 F.2d 803 (D.C.Cir. 1975);Marathon Letourneau Co.,208NLRB 213,222-223 (1974).The complaintalleges thatRespondentSands placedrestrictions on employees to prevent them fromspeakingto a "known adherent" of the Union by the institution ofa new rule which restricted the movements and conductof employees to prevent conversations withlaundress,i.e.,Sharon Bysiorek.I conclude that on the basis of the foregoing conductfound violative of the Act, Respondents were adverse tothe unionization of their employees and sought to dis-courage such activity. I also conclude that it also evi-dences a desire to ascertain the identity of employeeunion advocates. The only purpose for such objective isretribution.Bysiorek's adherence to the union causebecame manifested by her fuctioning as the union ob-server at the election. In view of the absence of any jus-tifiable business reason for deviating from past practiceand 'putting restrictions on employees calculated to pre-vent them from coversing with Bysiorek even at timeswhen it did not affect the performance of work func-tions, I conclude that the purpose of such restriction wasto punish Bysiorek because she had openly engaged inunion activities and to discourage other employees fromextending further support to the Union and thus erodethe Union's basis of support in future contract negotia-tions. I find that by such conduct Respondents violatedSection 8(a)(1) of the Act.19With respect to the allegation of 8(a)(1) conduct con-cerning the posting of the notice terminating vacationpay, the General Counsel did not establish that thenoticewas phrased as alleged in the complaint orworded to suggest to employees that they were being pe-nalized for selecting the Union as bargaining agent. Al-though the timing of posting is suspicious, the facts indi-cate that Respondent Sands eliminated vacation pay be-cause it was faced with a substantial loss of business for 4successive months. The fact that employees were beinglaid off at this time reinforced Respondent Sands' eco-nomic defense. 2 °The General Counsel did not establish that the em-ployees were given no explanation for the suspension ofvacation pay or that Respondents' posting was prematurein light of vacation schedules. Therefore, I cannot con-clude that the posting of the notice, concurrent withother unlawful conduct, but also concurrent with an eco-nomic downturn necessarily evident to the employees,was calculated to give the employees the impression thatthey were being penalized for union activities.19The complaint did not allege such conduct to be violative of Sec.8(aX5) or (3)20The complaint alleges the suspension of vacation pay to be an8(aX3) and(5) violation.I conclude that the General Counsel has not es-tablished an 8(a)(3)violation. The suspension of vacation pay was admit-tedly unilateral. See further analysis below. SANDS MOTEL2.The 8(a)(3) allegationsa.Cessation of laundry operationsIhave concluded above that Respondent Sands waspossessed of union animus and that it sought to punishand isolate from the other employees Sharon Bysiorek,who was a known union adherent and who in fact wasthe chief union protagonist. Respondents' proffered rea-sons for the termination are shifting and contradictory.Before this Agency, Respondents contend Bysiorek wasterminated as the result of a dispassionate economic deci-sion to subtract its laundry and linen service and thattherefore her merit as a worker is unrelated to her termi-nation.To an agency of the State of Michigan, and in itspersonnel files, Respondents represent Bysiorek as a fla-grantly negligent employee whose poor performance wasthe causeof the subcontracting. To the Union, duringnegotiations,Bysiorek was represented as a source oftrouble and an employee it would reinstate "under nocircumstances."Respondent Sands contends herein that the terminationof the laundry operation was the result of an economical-lymotivated decision. That contention is undermined bythe foregoing contradictions, and by Respondent Sands'adamant refusal to consider reinstatement for Bysiorekunder any circumstances. The hostility to Bysiorek canonlybe accounted for by her union advocacy, of whichunder the full context of this case, I must infer that Re-spondent Sands had full awareness.21 Respondent Sandspremisesits economic defense on the conclusionary, gen-eralized, and undocumented testimony of Donald Nu-sholtz.Having reviewed his entire testimony, I find himto be a most untrustworthy witness. His demeanor attimes was uncertain,and at times calculating and oftenunresponsive.His testimony is replete with evasions, in-consistencies, and contradictions. I therefore find his un-supported oral testimony about the comparative costs ofin-house laundry operation and outside linen supply serv-ice to be of probative value and I find the economic de-fense to be pretextual. Furthermore, even if Robert Nu-sholtz' testimony as to the enormous difference in costswere creditable, there is no adequate cogent explanationwhy Respondent Sands tolerated those differences onlyuntil theUnion was designated as bargaining agentthrough the efforts of the chief laundress. The 1981 eco-nomic downward trend was only in its incipientstages,but the laundry termination precisely coincided with Re-spondent Sands' unlawful efforts to isolate Bysiorek thechief laundress.However, assuming arguendo that evidence establishesthe existence of economic motivation as well as an an-tiunion motivation, the question arises whether the Gen-eral Counsel has sustained the burden of proof.InWright Line,251NLRB 1083, 1089 (1980), theBoard in reevaluating the burden of proof in dual-moti-21Knowledgeof union activitycan be inferredfrom thecircum-stances, e g., prevalence of rumors in the plant,size of unit,timing of thedischarge,and pretextual nature of the reason profferedfor thedischargeWiese Plow Welding Co.,123 NLRB 616 (1969);Famet,Inc., 202 NLRB409 (1973);Tayko Industries,214 NLRB 84, 99 (1974),Huntington Hospi-tal,229NLRB 253 (1977),Speed-O-LithOffsetCo., 241NLRB 928(1979);Baja's Place, Inc,263 NLRB 881 (1982).141vation cases had recently explicated and announced thefollowing causation test for cases alleging violations ofSection 8(a)(3) or (1) turning on employer motivation:First, [the Board] shall require that the GeneralCounsel makea prima facieshowing sufficient tosupport the inference that protected conduct was a"motivating factor" in the employer's decision.Once thisis established, the burden will shift to theemployer to demonstrate that the same actionwould have taken place even in the absence of theprotected activity.I conclude that the General Counsel has adduced suffi-cient evidence in the nature of antiunion animus,shiftingand contradictory proffered reasons for the terminationof Bysiorek,and the timing of adverse action to supportan inference that Respondent's desire to punish Bysiorekfor her union activities and to erode support for theUnion was at least a motivating factor.Iconclude thatthe General Counsel had sustained the burden of estab-lishing a prima facie case of discriminatory termination,and subcontracting,and that Respondent had failed toadduce sufficient cogent and probative evidence that By-siorek would have been terminated and the laundry worksubcontracted regardless of the existence of an inferredunlawful motivation.I therefore conclude that the Gen-eralCounsel has sustained the burden of proof and findthat Respondent Sands violated Section 8(a)(1) and (3) ofthe Act bysubcontracting unit work to retaliate againstthe chief employee union adherent and to erode employ-ee support of the designated bargaining agent.I furtherconclude that the termination of the weekend laundresswas the necessary result of the discriminatory subcon-tracting,and that therefore the terminationof AliceMcKenzie was violative of Section 8(a)(1) and(3) of theAct.b.Eliminationof work benefitWith respect to the elimination of check-cashing privi-leges, such conduct, like the other unilateral changes,came on the heels of the Union's designation as bargain-ning agent and was instituted for no proffered businessreason.Accordingly, I conclude that in light of Re-spondent's other unfair labor practices, such conduct wasdiscriminatorilymotivated and was violative of Section8(a)(1) and(3) of the Act.c.Reclassificationof desk clerkpositionWith respect to the reclassification of desk clerks tosupervisory positions,thisconduct,coupledwith thesubcontracting of the laundry operation and coincidingwith economic and other layoffs,effectuated a decima-tion of the unit.The evidence discloses no justifiablereason for such conduct.Iconclude that the GeneralCounsel has proven a prima facie case of discriminatoryintent by establishing union animus,and timing, and thatRespondent was obliged to demonstrate economic justifi-cation for such conduct and that it failed to do so.Therefore I find that by such conduct Respondent violat-ed Section 8(a)(1) and (3) of the Act. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover,I conclude that under the circumstances ofthis case,by itsunilateral conduct,Respondent has en-gaged in conduct which is inherently destructive of em-ployee interests,e.g., subcontracting of unit work and re-arrangement of unit employees,suspension of employeeprivileges immediately following the employees'designa-tion of the Union as bargaining agent, and therefore thatRespondent was obliged to demonstrate that such con-duct was economically motivated.Great Dane Trailers,388 U.S. 26, 33-34 (1967);Smyth Mfg. Co.,247 NLRB1139, 1169-1171 (1980). Respondent having failed toadduce cogent probative evidence of justifiable businessreasons, I conclude that the General Counsel has estab-lished that Respondent violated Section 8(a)(3) of theAct by the above unilateral conduct.223.The 8(a)(5) allegationsThe 8(a)(5) allegations of the complaint are based onthe theoryof unilateral changes of terms and conditionsof employment without having notified and bargainedwith the Union.Section 8(d) of the Act provides that "to bargain col-lectively is the performance of the mutual obligation ofthe employer and the representative of the employees tomeet at reasonable times and confer in goodfaithwithrespect to wages, hours, and other terms and conditionsof employment. . . ." Although the parties are free tobargain about any lawful subject, the obligation does notextend to all subjects,nor to all areas of interest or con-cern to the parties,nor to all matters on which agree-mentmay directly or indirectly effectuate industrialpeace.The statutorylanguage imposing the bargainingduty has been defined and understood to limit the rangeof obligatory bargaining to subjects of "wages, hours,and other terms and conditions of employment."NLRBv.Borg-Warner Corp.,365 U.S. 342, 349 (1958). The limi-tation neccessitatesthat "onlyissues that settle an aspectof the relationship between the employer and the em-ployees" are to be mandated as topics of bargaining.Allied Chemical Workers Local I v. Pittsburgh Glass Co.,404 U.S. 157, 178 (1971).Section 8(a)(5) and (1) of the Act obliges an employerto notify and consult with the designated exclusive bar-gaining agent concerning changes in wages, hours, andother terms and conditions of employmentNLRB v.Katz,369 U.S. 736 (1962). On notice of such proposedchange, the employees'bargaining agent mustactwithdue diligence in requesting bargaining,otherwise it maybe deemed to have waived its right to bargaining.CityHospital of East Liverpool, Ohio,234 NLRB 58 (1978);CitizensBank of Willmar,245 NLRB 196 (1979). Ac-cordingly,it is essential to an 8(a)(5) theory ofviolationthat the managerial decisions involved in this case con-cerned mandatory bargaining subjects.Respondent Sands takes the positionthat theunilateralactions that it had engaged in were not mandatory bar-gaining subjects,but were rather exercises of managerialprerogative in running a business to which the Union hasss I exclude from their conclusion this conclusion the cessation of ac-crued vacation pay for the reasons discussed above.no right to participate as a "partner."Respondent reliesonFirst National Corp. v. NLRB,452 U.S. 666 (1981).The Supreme Court, in decidingFirstNational Corp.,concluded that an employer's decision to shut down partof its business solely for economic reasons was not amandatory subject of bargaining. It did so after it hadconcluded that the harm that might be done to an em-ployer's need to operate freely outweighed the benefitsthat might occur from a union's participation in the for-mulationof that decision. In the discussion of the issue inthat case, the Court limited the nature of mandatory bar-gainingsubjects and concluded that to be such, the sub-jectmust be one which is "amenable to resolutionthrough the bargaining process." The Court observed(452 U.S. at 678-679):Management must be free from the constraints ofthe bargaining process to the extent essential for therunning of a profitable business. It also must havesome degree of certainty beforehand about when itmay proceed to reach decisions without fear of laterevaluations labeling its conduct an unfair laborpractice.Congress did not explicitly state whatissues of mutual concern to union and managementit intended to exclude from mandatory bargaining.Nonetheless, in view of an employer's need for un-encumbered decision making, bargaining over man-agement decisions that have a substantial impact onthe continued availability of employment should berequired only if the benefit, for labor-managementrelations and the collective-bargaining process, out-weighs the burden placed on the conduct of thebusiness.The Court then construed the decision inFibreboardCorp. v.NLRB,379 U.S. 203 (1964), as having implicityinvolved the same analysis.InFibreboard,itwas held that an employer wasobliged to bargain about the subcontracting of unit work.InFirstNational Corp.,the Court observed that inFibre-boardthe subject matter, i.e., a desire to reduce laborcosts is a matter "peculiarly suitable for resolution withinthe collective-bargainingframework." The Courtdistin-guished the facts inFirstNational Corp.fromFibreboardand pointedly instructed about the limitations of its hold-ing, i.e., the employer therein had no intention to replaceemployees or to relocate the operation, the employer'spurpose was to reduce economic losses, the economiclosseswere attributable to factors over which the unionhad no control,and the union was not designated as bar-gaining agentuntil after the employer's economic adver-sities arose. The Court finally equated the partial closingof business to a "significant change in the employer's op-erations,a change not unlike opening a new line of busi-ness or going out of business entirely." In a footnotecaveat, the Court further instructed that it was not inti-matingits view concerning other types of managerial de-cisions including, in part,work relocation,citing, interalia,WeltronicCo. v.NLRB,419 F.2d 1120 (6th Cir.1969), wherein such decision was held to be a mandatorybargainingsubject.The Court stated that these other SANDS MOTELtypes of managerial decisions "are to be considered ontheir particular facts." 452 U.S. at 686.Prior to the aforesaid decision by the Supreme CourtinFirstNational Corp.,itcould be argued that the lawwas well settled on the mandatory bargaining nature of adecision to relocate unit work, e.g.,Weltronic,supra. Inview of the Court's own self-expressed limitations of theFirstNational Corp.,decision, I conclude thatFibreboardandWeltronicand their progency remain controlling.However, if the Court intended to apply a balancing testwith respect to all cases of unit work relocation deci-sions, that test applied to the fact herein led me to con-clude that Respondent's decision was a mandatory sub-ject ofbargaining.The facts are clearly distinguishablefromFirstNational Corp.The prime issue herein is thecost of labor, a factor manifestly within the control oftheUnion. Respondents herein was not changing thescope or direction of his enterprise. The linen service re-mained essential to its business.The work of the deskclerk remained, but was removed from the unit by un-necessary assignmentof supervisory authority to thedesk clerks. The elimination of bargaining unit workclearly impacted working conditions as did, to a lesserextent,the suspensionof check-cashing privileges. Re-spondents' economic adversity of 1981 was only in its be-ginning stages.There is no evidence of urgency to anyof the unilateral actions, and they were clearly amenableto negotiations.Moreover, as I have concluded above,the unilateral actions were, unlikeFirstNational Corp.,discriminatory motivated and not shown to have been ef-fectuated for economic reasons except the cessation ofvacation pay, and all were coupled with other unfairlabor practices. The Court carefully distinguished casesinvolving other unfair labor practices, citing, 452 U.S. at684, inter alia,SmythMfg.,supra,which encompasseddiscriminatory, unilateral subcontracting.Accordingly, I conclude that the relocation of unitwork effectuated by subcontracting and job reclassifica-tion and the suspension of accrued vacation pay andcheck-cashing privileges constituted mandatory subjectsof bargaining,and that by failing to notify and providetheUnion with an opportunity to bargain over thesematters,Respondentsviolated Section 8(a)(5) and (1) ofthe Act.In view of the factual finding herein, I conclude thatthe evidence is insufficient to establish that Respondentsrefused to bargain about the effects of its unilateral con-duct.CONCLUSIONS OF LAW1.Respondents constitute a joint employerengaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.The Union, a labor organization withing the mean-ing of Section 2(5) of the Act, had at all times since Feb-ruary 26, 1981, been the representative for purposes ofcollectivebargainingof a majority of the employees inthe appropriate unit consisting of all full-time and regularpart-time employees,including maids, maintenance per-sons, laundry employees, clerks and desk clerks, em-ployed by Respondent Sands at its facility located at1439430 Michigan Avenue, Detroit, Michigan, but excludingguards as defined by the Act.3.RespondentSands has engaged in unfairlabor prac-tices, as set forth above in the section of this decision en-titled "Analysis and Conclusions," which havea substan-tial impact on interstate commerce.THE REMEDYIthaving been found that Respondents engaged inunfair labor practices in violation of Section 8(a)(1), (3),and (5)of theAct, it will berecommended that Re-spondents cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.Having found that the termination of laundressesSharon Bysiorekand AliceMcKenzie were the result ofthe discriminatory and unilateral subcontracting of linenservice and laundry operations,I shall recommend thatRespondent Sands be ordered to reinstate its linen serv-ice and laundry operation and reinstate those laundressesto their former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges,and to make them whole for any loss of earn-ings they may have suffered by reason of the discrimina-tion against them.Any backpayor other moneys founddue herein shall be computed in accordancewiththe for-mula set forthinF W.WoolworthCo.,90NLRB 289(1950), andFloridaSteel Corp.,231 NLRB 651 (1977).23It shall also be recommended that Respondent Sandsremove from its records any reference to the work per-formance of Sharon Bysiorek as the cause of the subcon-tracting of linen service and laundry operation, and tonotify Bysiorek in writing that this has been done, andthat her unlawful termination will not be used as a basisfor future personnel actions against her.Having also found that Respondent Sands discrimina-torily andunilaterally removed the job classification ofdesk clerk from the unit,and terminated employeecheck-cashing privileges, and unilaterally suspended ac-crued vacation pay, I shall recommend that RespondentSands be ordered to rescind the assignment of superviso-ry duties to the desk clerks and reinstate the classifica-tion of desk clerks to the bargaining unit, and restore toemployees their previously enjoyed benefits of accruedvacation pay andcheck-cashing privileges during work-time;and to pay bargaining unit employees accrued va-cation pay due them.In making recommendations of thestatus quo ante, I am cognizant of the downturn of Re-spondent Sands' sale through the first month of 1982.However,Respondents did not argue,nor was evidenceadduced, that such remedy,which is the normal remedyfor discriminatory conduct, would endanger RespondentSands' continued viability.Accordingly,I conclude thatsuch remedy is appropriate.Cf.Smyth Mfg.Co.,supra;Beacon Industries,supra.Itwill be further recommended that Respondent Sandsbe ordered to bargain in good faith with the Union con-cerning the wages,hours,and terms and conditions ofemployment of unit employees, including subcontracting23 SeegenerallyIsm Plumbing Co.,138 NLRB 716 (1962). 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDof unit work, supervisory reclassification of unit employ-ees, and suspension of accrued vacation pay and check-cashing privileges,and to post an appropriate notice.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed24ORDERThe Respondent, Harold Weine, David Weine, KateWeine, Ruth Weine, Morris S. Brent, Phillip Nusholtz,Gertrude Nusholtz, Sal Waldman, a co-partnership d/b/aSandsMotel,Detroit,Michigan, their partners,agents,successors, and assigns, shall1.Cease and desist from(a)Coercively interrogating its employees concerningtheir own and other employees' union activities, sympa-thies, and desires.(b) Threatening its employees with closure of its oper-ations if they select a union as their bargaining represent-ative.(c) Soliciting and impliedly promising to remedy em-ployees' grievances and complaints concerning terms andconditions of employment in order to induce employeesto reject union representation.(d) Coercively implying to its employees the futility ofselecting a union as a collective-bargaining representativeby telling its employees it will not allow them to have aunion.(e)Restricting the movement and conversation of em-ployees for the purpose of discouraging them from com-municating with employee union adherents in the ab-sence of justifiable business reasons.(f)Discriminating against employees in any way in-cluding subcontracting bargaining unit work, removingany job classification from the unit, or rescinding anywork benefit in retaliation for its employees' support ofand activities on behalf of the Union or any other labororganization or to erode its employees' support of theirdesignated bargaining agent.(g) Failing and refusing to bargain with the Union asthe exclusive representative of employees in the appro-priatebargaining unit concerningwages, hours, andother terms and conditions of employment, including thesubcontracting of bargaining unit work, the removal ofjob classification from the bargainingunit,and the termi-nation of work benefits.(h) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Reinstate its laundry facility as it existed prior toMarch 13, 1981, at its Michigan Avenue facility in De-troit,Michigan.24 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-Poses.(b)Offerlaundry employees Sharon Bysiorek andAliceMcKenzie immediate and full reinstatement totheir former jobs without prejudice to their seniority orother rights and privileges previously enjoyed and makethem whole for any losses they may have suffered as aresult of the discriminatory and unilateral termination oflaundry operations in the manner set forth above in theremedy section of the decision.(c) Remove from its records any reference to the workperformance of Sharon Bysiorek as the causeof the sub-contracting of its linen service and laundry operationsand notify Sharon Bysiorek in writing that this has beendone, and that her unlawful termination will not be usedas a basis for future personnel actions against her.(d) Reinstatethe jobclassification of desk clerk to theappropriate bargaining unit and rescind the assignment tothe desk clerks of supervisory duties as defined in theAct.(e)Restore to its employees their previously enjoyedbenefits of accrued vacation pay andcheck-cashing privi-leges during working time;and pay to bargaining unitemployees accrued vacation pay due them in the manneras set forth in the remedy sectionof thedecision.(f)Rescind the restrictions imposed on employees,whichit institutedfor thepurpose of discouraging themfrom communicating with employee adherents of theUnion,including restrictions placed on communicationswith laundress Sharon Bysiorek,in the absenceof justifi-able business reasons.(g) Bargain in good faithwith the Unionas the exclu-sive representative of employees in the appropriate bar-gaining unit,on request,concerning wages,hours, andother terms and conditions of employment, including anydecision to subcontract bargaining unit work,the deci-sion to remove job classifications from the bargainingunit, and the decision to terminate work benefits of em-ployees.(h) Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,socialsecuritypayment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amountof backpaydue under theterms of this Order.(i)Post at its facility in Detroit,Michigan,copies ofthe attached notice marked"Appendix."2 s Copies of thenotice, on forms providedby theRegional Director forRegion 7, after being signed by the Respondent's author-ized representative,shall beposted bythe Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced,or covered byany other material.25 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcingan Order of the NationalLaborRelations Board " SANDS MOTEL145(j)Notify the Regional Director in writing within 20IT IS FURTHER ORDERED that the complaint be dis-days from the date of this Order what steps the Re-missed concerning any alleged violations of the Act notspondent has taken to comply.found herein.